PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



NORTH AMERICA INTELLECTUAL PROPERTY CORPORATION
5F., No. 389, Fuhe Rd., Yonghe Dist.
New Taipei City TW 
TAIWAN


    In re Application of Po-Han Wu, et al.
    Appl. No.: 16/699,756
    Filed: December 2, 2019
    Attorney Docket No.: NAUP3248USA1 
    For:  SEMICONDUCTOR STRUCTURE
             AND FABRICATION METHOD 
             THEREOF
::::
:
:
:


   DECISION ON PETITION 
     UNDER 37 C.F.R. § 1.59




This is a response to the petition under 37 CFR 1.59(b), filed January 21, 2020, to expunge information from the above identified application.

The prosecution on the merits of application has been closed and a Notice of Allowance and Fee(s) Due was mailed on September 30, 2021.

The petition is GRANTED.

Petitioner asserts that that the information filed on January 21, 2020, is trade secret material that has not made public, and requests that it be expunged from the record.

The information in question has been determined by the examiner and by the undersigned to not be material to the examination of the instant application and may be expunged.  Accordingly, the expunged material will not be entered into the official file record. 

Applicant is required to retain the expunged material(s) for the life of any patent which issues on the above-identified application.



Any inquiry regarding this decision should be directed to Hien H. Phan, Quality Assurance Specialist, at (571) 272-1606.



/JOSEPH THOMAS/_______________________________________________
Joseph Thomas, TC Director
Technology Center 2800
Semiconductors/Memory, Electrical Circuits & Systems, 
  Printing/Measuring & Testing and Optics/Photocopying




JT/hp
/HIEN H PHAN/Quality Assurance Specialist, Art Unit 2800